ADAMS, District Judge.
This action was brought to recover for salvage services rendered by the Tug Mabel, owned by the Hartford & New York Transportation Company to the barges Ira A. Allen, I. Townsend Burden and Harriet E. Winne, and their cargoes of coal, iron and wire, on the 9th day of January, 1903, near Saybrook, Connecticut. ‘ ,
*173The barges started from Jersey City, in tow of the Tug Alert, on the 8th of January, bound for Providence, Rhode Island. The Winne was the first barge ini the tow, on a hawser of about 100 fathoms; then came the Allen; also on a hawser of about the same length. The Busden was last in the tow, being attached to the Allen, on a hawser of 80 or go fathoms. In passing New Haven, some consideration was given to the question of going into that port for harbor, as the weather indications appeared to be adverse to going on, but the wind hauled around to the north, then towards the west and it was concluded to proceed. About daybreak on the 9th, those on the Alert discovered that the Winne was exhibiting a distress signal. The master of the tug endeavored to communicate with the barge by megaphone but could not succeed, owing to the wind, and he shortened hawser. Being then told by the Winne’s master that the boat was sinking, he decided to run her into Saybrook. The sinking condition of the barge was caused by seas forcibly striking her stern. The other barges were left to take care of themselves. There were only two men on each of them and those on the Allen were unable to haul in the hawser, which had been thrown off the Winne. An anchor was, therefore, let go attached to a chain cable, but did not hold.
The Mabel, was waiting at Saybrook for favorable weather to proceed westward. About 7:3o o’clock in the morning in question, having observed the Alert and tow coming into the river, between the two breakwaters at the mouth, with a distress signal flying, she left her wharf, on the west side of the river, near the mouth and went to the Alert. Those on the Mabel were informed by the master of the Alert that ho had left two barges outside, and he requested the Mabel to go to their relief. The Allen and Burden were then seen a short distance outside the breakwaters, drifting to the eastward, dragging the anchor which the Allen had let go, and in evident danger of getting on the shoals, to the eastward of the river’s channel, near the mouth. These shoals were dangerous places for vessels to get ashore upon. Other vessels had been lost there in previous years, and on this occasion they were exposed to the full sweep of the westerly wind, which created considerable combers where the water was shallow. The tide was ebb and the current running east directly upon the shoals. Before the Mabel reached the barges, the anchor chain of the Allen had parted and they were then practically helpless. At this time the hawser by which the Allen had been towed was dragging in the water. The seas were then breaking on the decks of the barges. The first attempt of the Mabel to get a hawser on the Allen was unsuccessful, on account of the heavy seas, and the barges were then getting dangerously near the shoals. A second attempt was more successful and the barges were made fast to the Mabel and she towed them safely into the river. On the way, she was met by the Alert, which had left the Winne up the river. The Alert then took the Burden and the Mabel continued on with the Allen. Both barges were landed at a protected wharf, belonging to the libellant at Saybrook Point, at about 9:3o o’clock A. M.
The Mabel then, upon request of the maáter of the Winne, which needed pumping, went to her -assistance. The Winne, was lying on the mud, above libellant’s wharf, with several feet of water in her, which *174had entered through a leak in the stern and through another leak on the port side forward, caused b)r the strain the barge had been subjected to. in the rough waters of the Sound. The value of the cargo, consisting of pig iron and wire, principal^ the "latter, was $13,200. The Winne was worth $6,000. The services of the Mabel in this connection, can scarcely be deemed of a salvage character, as neither the boat nor cargo was in danger when the efforts were enlisted. The barge and cargo did, however, need pumping, which services the Mabel rendered, with some intervals, until the barge started for New London, the morning of the nth. These services, lasting about 70 hours, were valuable and worth between $5 and $8 per hour.
The barges Allen and Burden were each of the value of $4,000 and their cargoes were worth $15,376, making a 'total value of $23,376. It is probable that a great part of this value was saved from serious loss, b)’ the services of the Mabel. She was worth from $20,000 to $25,000, and subjected to some risk of going ashore by the services, and to some danger of the thrown off hawser getting into her screw. If the barges had gone on the shoals, it is probable that they would have been destroyed, although some of the cargo might have been saved.
The Mabel’s services to the barges Allen and Burden were of a decidedly meritorious character, though of short duration, and I conclude that there should be a recovery of $1,500 salvage, one-third to go to the crew in proportion to their wages, of which the master should have $50 extra. The libellant should also recover $450 for the pumping services to the Winne.
Decree accordingly,